


116 SRES 123 ATS: Supporting the North Atlantic Treaty Organization and recognizing its 70 years of accomplishments.
U.S. Senate
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III
116th CONGRESS
1st Session
S. RES. 123
IN THE SENATE OF THE UNITED STATES

March 27, 2019
Mr. Risch (for himself, Mr. Menendez, Mr. Tillis, Mrs. Shaheen, Mr. Johnson, Mr. Murphy, Mr. Romney, Mr. Barrasso, Mr. Udall, Mr. Coons, Mr. Rubio, Mr. Isakson, Mr. Gardner, Mr. Graham, Mr. Markey, Mr. Kaine, Mr. Cruz, Mr. Young, Mr. Cardin, Mr. Portman, Ms. Ernst, and Mr. Casey) submitted the following resolution; which was referred to the Committee on Foreign Relations


April 3, 2019
Reported by Mr. Risch, without amendment


April 4, 2019
Considered and agreed to

RESOLUTION
Supporting the North Atlantic Treaty Organization and recognizing its 70 years of accomplishments.
 
 
1.FindingsThe Senate makes the following findings: (1)The North Atlantic Treaty Organization (NATO) was founded on April 4, 1949, to safeguard the freedom, common heritage and civilisation of [its] peoples, founded on the principles of democracy, individual liberty and the rule of law. 
(2)The United States Senate approved the North Atlantic Treaty of 1949 on July 21, 1949, and the United States Government acceded to membership in NATO on August 24, 1949.  (3)NATO is a community of democracies that acts collectively to promote freedom, stability, and peace around the globe. 
(4)NATO has continued to welcome into its membership those nations that have evinced a desire to partake in the alliance’s commitment to settle international disputes peaceably, strengthen their free institutions, promote conditions of stability and well-being, and seek to eliminate conflict in their international economic policies, and which are dedicated to maintaining and developing their capacity to resist armed attack.  (5)The sustained commitment of NATO to mutual defense has made possible the democratic and economic transformation of Central and Eastern Europe. 
(6)Lasting stability and security in Europe requires the further military, economic, and political integration of emerging democracies into existing European and transatlantic structures.  (7)NATO serves as a force multiplier, whose command structures, training institutions, and multilateral exercises have generated unprecedented multinational contributions to United States national security priorities and enabled European and Canadian soldiers to fight side-by-side with members of the United States Armed Forces. 
(8)The allies invoked NATO’s Article 5 collective defense clause and offered military assistance to the United States in responding to the attacks of September 11, 2001.  (9)NATO member nations stood in support of the United States after it was attacked on September 11, 2001, sending tens of thousands troops to fight alongside American soldiers in Afghanistan. 
(10)NATO is currently involved in several operations benefiting United States national security, including Operation Resolute Support in Afghanistan, NATO’s Kosovo Force (KFOR), Operation Sea Guardian in the Mediterranean Sea (maritime situational awareness, counter-terrorism at sea, and support to capacity-building), the capacity-building NATO Mission Iraq, support for African Union missions, and air policing missions in the member and nonmember nations of Eastern Europe.  (11)NATO members have stood against Russian aggression in Eastern Europe, have supported United States sanctions on that country and imposed their own, have responded, as noted in the NATO Brussels Summit Declaration of 2018, to the deteriorated security environment by enhancing our deterrence and defence posture, including by a forward presence in the eastern part of the Alliance, and have asserted that there can be no return to ‘business as usual’ until there is a clear, constructive change in Russia’s actions that demonstrates compliance with international law and its international obligations and responsibilities. 
(12)The NATO Wales Summit Declaration of 2014 pledged, Allies currently meeting the NATO guideline to spend a minimum of 2% of their Gross Domestic Product (GDP) on defence will aim to continue to do so … Allies whose current proportion of GDP spent on defence is below this level will: halt any decline in defence expenditure; aim to increase defence expenditure in real terms as GDP grows; aim to move towards the 2% guideline within a decade with a view to meeting their NATO Capability Targets and filling NATO's capability shortfalls..  (13)Twenty-two NATO nations have increased their military spending since the Wales Declaration of 2014. 
(14)The NATO Brussels Summit Declaration of 2018 stated, We reaffirm our unwavering commitment to all aspects of the Defence Investment Pledge agreed at the 2014 Wales Summit, and to submit credible national plans on its implementation, including the spending guidelines for 2024, planned capabilities, and contributions. Fair burden sharing underpins the Alliance’s cohesion, solidarity, credibility, and ability to fulfil our Article 3 and Article 5 commitments. We welcome the considerable progress made since the Wales Summit with four consecutive years of real growth in non-US defence expenditure. All Allies have started to increase the amount they spend on defence in real terms and some two-thirds of Allies have national plans in place to spend 2% of their Gross Domestic Product on defence by 2024. More than half of Allies are spending more than 20% of their defence expenditures on major equipment, including related research and development, and, according to their national plans, 24 Allies will meet the 20% guideline by 2024. Allies are delivering more of the heavier, high-end capabilities we require and are improving the readiness, deployability, sustainability, and interoperability of their forces..  (15)NATO Secretary General Jens Stoltenberg has stated, By the end of next year, NATO allies will add … 100 billion extra U.S. dollars toward defense.. 
(16)Allies who have recently acceded to NATO are amongst the highest per capita contributors to NATO missions.  (17)At the Bucharest Summit of the North Atlantic Treaty Organization in April 2008, the Heads of State and Government of the member countries of NATO declared, NATO’s ongoing enlargement process has been an historic success in advancing stability and cooperation and bringing us closer to our common goal of a Europe whole and free, united in peace, democracy and common values. NATO’s door will remain open to European democracies willing and able to assume the responsibilities and obligations of membership, in accordance with Article 10 of the Washington Treaty. We reiterate that decisions on enlargement are for NATO itself to make.. 
(18)Vice President Mike Pence in June 2017 reiterated that the United States commitment [to NATO] is unwavering and that NATO’s open door must always remain so.  (19)The governments, leaders, and parliaments of Greece and the Republic of North Macedonia have ended their dispute and ratified the Prespa Agreement, resolving a long-standing bilateral dispute and establishing a strategic partnership between the two countries and clearing the way for North Macedonia’s accession to NATO. 
2.Sense of the SenateThe Senate— (1)lauds NATO for its 70-year maintenance of the alliance and recognizes its singular contributions to maintaining the safety, security, and democratic systems of its members; 
(2)calls on NATO member states to continue to fully meet their Wales pledges, more fully share the security burden by increasing their defense spending with a focus on meeting capabilities targets, enhancing interoperability, improving readiness, and modernization to respond to the threats that face the alliance on each of its flanks;  (3)stands in robust support of those NATO members who spend two percent or more of their GDPs on defense, acknowledges the four countries that have met that goal since 2014, and strongly encourages the remainder to strive to quickly reach that goal; 
(4)affirms that the Senate stands ready to consider, if all applicable criteria are satisfied, the Republic of North Macedonia’s application to join NATO;  (5)backs the White House’s 2017 affirmation that the United States stand[s] firmly behind Article 5 of the NATO Treaty; 
(6)welcomes former Secretary of Defense James Mattis’ efforts to encourage significant NATO reforms, especially regarding modernization, readiness, command structure adaptation, military mobility, and improving NATO’s speed of decisionmaking to ensure the alliance remains fit for purpose; and  (7)reaffirms the commitment of the United States to NATO’s mission, and its belief that NATO is the most successful security alliance in our Nation’s history and one that will continue to be a cornerstone of United States security.

